Citation Nr: 1114902	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  05-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, T.P.




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision by the RO which, in part, denied service connection for the cause of the Veteran's death and entitlement to DIC benefits under 38 U.S.C.A. § 1318.  A hearing before the undersigned member of the Board was held in Washington, DC in February 2009.  A copy of the hearing transcript has been associated with the record.

The Board notes that an April 2009 Board decision denied entitlement to DIC benefits, as well as the issue of entitlement to service connection for cause of the Veteran's death.  That decision was subsequently appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In response, an April 2010 Joint Motion for Partial Remand (Joint Motion) requested that the Court vacate the Board's decision as to the appellant's cause of death claim, finding that the Board did not adequately review the appellant's submission of medical literature which suggested a relationship between posttraumatic stress disorder (PTSD) and heart disease.  As such, the parties to the Joint Motion asserted that a remand was required because the Board failed to provide an adequate discussion as to whether a medical opinion was necessary to substantiate the appellant's claim.  Thereafter, an April 2010 Court Order granted the Joint motion and remanded the issue of entitlement to service connection for the cause of the Veteran's death, dismissing the appeal as to the remaining DIC claim.

In February 2011, the Board requested an expert medical opinion as set forth in Veterans Health Administration (VHA) Directive 2010-044, and pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  An opinion was provided in February 2011.


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death on July [redacted], 2003 is shown to have been the result of myocardial infarction due to hypertensive heart disease and hypertension.

2.  At the time of death, the Veteran's only service-connected disability was posttraumatic stress disorder (PTSD), rated 70 percent disabling.  The Veteran was also in receipt of a total rating for compensation purposes based on individual unemployability due to service-connected disability from October 28, 2002.

3.  Medical treatise evidence associated with the record suggests that individuals with higher PTSD symptom levels have a significantly increased risk for coronary heart disease.

4.  A competent and probative medical opinion of record indicates that the Veteran's PTSD contributed to the cause of the Veteran's death.


CONCLUSION OF LAW

A disability of service origin was a contributory cause of the Veteran's death.   38 U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

While there has been a significant change in the law with the enactment of VCAA, the Board notes that the appellant's claim is granted herein.  As such, any deficiency with regard to VCAA for the issue of entitlement to service connection for cause of the Veteran's death is harmless and non-prejudicial.  

II. Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for cause of the Veteran's death.  She essentially contends that the Veteran's service-connected PTSD contributed substantially or materially to cause the Veteran's death, shown to have been the result of myocardial infarction due to hypertensive heart disease and hypertension.

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a) (2010).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2010).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (2010).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

Service connection may also be established for disability resulting from personal injury suffered or disease contracted in line of duty in service.  See 38 U.S.C.A. § 1110 (West 2002).  Service connection for the cause of a Veteran's death requires a showing that either the fatal disorder or disease was incurred in, or aggravated by, an incident or event in service or, with certain chronic diseases, to include cardiovascular disease, was manifest to a compensable degree within one year of service discharge.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

Here, the appellant does not claim, nor do the service treatment records show, any abnormalities or diagnosis for any cardiovascular disease, including hypertension, in service, or within a year thereafter.  Thus, there is no basis upon which to conclude that the Veteran's myocardial infarction and hypertensive heart disease were incurred in or aggravated during military service, including on a presumptive basis.

Rather, the appellant asserts that the Veteran's death from acute myocardial infarction was caused by, or otherwise related to, his service-connected PTSD.  The appellant testified that the Veteran was extremely antisocial, rarely leaving his home even to go to the store, and that he was always on alert and worried about the safety of his family and home from possible intruders.  He had trouble sleeping at night and avoided anything that even remotely reminded him of his wartime experiences.  See Transcript, pp. 7, 11.  In essence, the appellant contends that the Veteran's hypertensive heart disease and myocardial infarction were the result of stress related to his service-connected PTSD.

The evidence of record demonstrates that the Veteran suffered an acute myocardial infarction at his home in July 2003, and was unresponsive when EMS arrived.  He was intubated and transported to a local private hospital, however, all attempts to resuscitate him were unsuccessful.  The certificate of death showed that the Veteran died from acute myocardial infarction as a result of hypertensive heart disease and hypertension. 

The evidentiary record includes numerous VA medical records showing treatment for various maladies from 1980 to 2003.  The records showed no complaints or abnormalities referable to any cardiovascular problems.  The Veteran reported a history of intravenous drug use, intranasal cocaine use, and alcohol abuse for many years since his discharge from service.  The records indicated that he stopped using drugs several years prior to his death and stopped drinking alcohol in 2000, though he reportedly continued to smoke marijuana daily until the time of his death.  See October 2000 VA note and December 2002 VA examination report.  He also reported a two pack-a-day history of cigarette smoking since service.  VA records show treatment for PTSD, hepatitis C, chronic back pain, and chronic obstructive pulmonary disease (COPD).

On VA psychiatric examination in December 2002, the examiner noted that the Veteran's PTSD symptoms had worsened since his previous examination in March 2001, manifested by severe social isolation and avoidance.  The Veteran reported some improvement controlling his anger since starting on Risperdal, though the examiner indicated that his increased isolation also contributed to his improvement.  The Veteran also reported that his smoking three to four joints of marijuana a day helped calm him down further.  On mental status examination, the Veteran was relevant, coherent, and well oriented.  His thought processes were rational and goal directed, and he made good eye contact throughout the interview.  He appeared his stated age, his attitude and behavior were generally within normal limits, and there was no evidence of psychosis.  There was no evidence of any specific obsessions, compulsions, phobias or ritualistic behaviors.  The examiner opined that the Veteran's social mobility was severely impaired and that he was markedly socially avoidant and socially anxious.  He concluded, in essence, that the Veteran was not capable of working at any level in a competitive employment situation primarily due to his inability to interact with others.

The appellant submitted a list of publications obtained from the Internet on the subject of psychiatric disorders and the possible relationships to various physical impairments, including PTSD and cardiovascular disorders, to support her claim.  At the hearing in February 2009, she testified that the list was given to her by a service officer, and that the publications reportedly showed a connection between Agent Orange and massive heart attacks.  She also testified that the Veteran did not complain of or manifest any signs or symptoms of a cardiovascular problem prior to his death.  

Turning to the treatise evidence submitted by the appellant, one text suggests that individuals with higher PTSD symptom levels had a significantly increased risk for coronary heart disease.  It was noted that research combined across different disciplines suggests that prolonged or chronic stress does influence the development of coronary disease.  Specifically, studies indicated that individuals with PTSD are more likely to engage in adverse behaviors, which are themselves risk factors for heart disease, such as smoking and alcohol abuse.  The treatise also postulated that, although these behaviors are generally believed to be on the causal pathway between PTSD and heart disease, epidemiologic studies generally control for these factors and, as a result, the magnitude of the association between PTSD and heart disease may well be underestimated.  See Karestan C. Koenen, Is Posttraumatic Stress Disorder Related to Development of Heart disease? An Update, The Cleveland Clinic Foundation (2009), http://www.ccjm.org/content/76/Suppl_2/S60.full.

As noted above, the Board requested an expert medical opinion as set forth in VHA Directive 2010-044, and an opinion was provided in February 2011.  The examiner noted that the Veteran had a long history of smoking, substance abuse (cocaine and marijuana), as well as hypertension.  In addition, the Veteran suffered from PTSD and died of acute myocardial infarction.  It was noted that Class I risk factors for coronary artery disease were (1) smoking, (2) hypertension, and (3) hyperlipidemia.  Class II risk factors were (1) diabetes, and (2) obesity.  The examiner stated that PTSD, or stress, had an association but was a minor risk factor.  The examiner opined that the Veteran died from an acute myocardial infarction due to coronary artery disease, primarily due to longstanding hypertension and years of heavy smoking, with years of cocaine use a contributing factor.  The examiner stated that contribution by PTSD did occur, but that the contribution was only minor, and not a "major player" in the Veteran's death.  See Opinion, February 17, 2011.

As noted above, for a service-connected disability to constitute a contributory cause of death, it must contribute substantially or materially to death; combine to cause death; or aid or lend assistance to the production of death; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  Here, although the February 2011 examiner stated that the Veteran's PTSD constituted only a minor contribution, the Board finds that even a minor contribution may constitute a contributing factor for the purpose of granting the appellant's claim.  Though not a "major player," the examiner concluded that PTSD was a causal factor contributing to the Veteran's death.

Further, following a review of the treatise evidence of record, which suggests that individuals with higher PTSD symptom levels had a significantly increased risk for coronary heart disease, the Board has determined that this evidence when considered along with the medical opinion of record, carries substantial probative value.  The text specifically noted that individuals with PTSD are more likely to engage in adverse behaviors, which are themselves risk factors for heart disease, such as smoking and alcohol abuse.  In the Veteran's case, he smoked and abused alcohol for many years prior to his death.  As such, this evidence supports the conclusion of the February 2011 VA examiner, in that PTSD was a causal factor for heart disease, which in turn caused the Veteran's death.

Therefore, when viewing the evidence of record in a light most favorable to the appellant, the Board concludes that service connection for the cause of the Veteran's death must be granted in this instance.




ORDER

Service connection for cause of the Veteran's death is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


